DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Status of the Claims
The claims filed on 09/04/2019 are acknowledged and have been fully considered. Claims 1-16 are pending. Claims 1-16 are now under consideration and the subject of this office action.
Priority
The instant application is a divisional application of US App. No. 14/841,242 (now US Patent 10,435,726) filed on 08/31/2015, which is a continuation-in-part of US App. No. 14/578,075 filed on 12/19/2014.
The later-filed application must be an application for a patent for an invention which is also disclosed in the prior application (the parent or original nonprovisional application or provisional application).  The disclosure of the invention in the parent application and in the later-filed application must be sufficient to comply with the requirements of 35 U.S.C. 112(a) or the first paragraph of pre-AIA  35 U.S.C. 112, except for the best mode requirement.  See Transco Products, Inc. v. Performance Contracting, Inc., 38 F.3d 551, 32 USPQ2d 1077 (Fed. Cir. 1994)
The disclosure of the prior-filed application, Application No. US 14/578,075, fails to provide adequate support or enablement in the manner provided by 35 U.S.C. 112(a) or pre-AIA  35 U.S.C. 112, first paragraph for one or more claims of this application.  The ‘075 application does not provide adequate support for “introducing into the feedstock increasing a viscosity of a finished product comprising catalytically transesterified wax esters by including the transesterified product as an ingredient of the finished product.
The ‘075 application only discloses providing a feedstock comprising wax esters and an alcohol, contacting the feedstock with a lipase and catalytically transesterifying the wax esters in the feedstock with the lipase to form a transesterified product (see [0005],[0057], Example 3).  The ‘075 application discloses including the transesterified product in a cosmetic formulation, however the viscosity is reduced ([0062],[0063], Table 5).
The earliest effective U.S. filing date afforded the instantly claimed invention in claims 1-16 has been determined to be 08/31/2015, the filing date of US App. No. 14/841,242 (now US Patent 10,435,726).
Information Disclosure Statement
The information disclosure statements (IDS) submitted are in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statements are being considered by the examiner.

	
Specification - Objection
The instant application uses multiple tradenames/trademarks (LIPOZYME, LIPEX, NOVOZYM, NOVOCOR, LIPOLASE, CALB, AMANO, VERSENE, etc.). See paragraph [0045] on page 11, see Table 4, paragraph [0059] on pages 18 and 19, see paragraph [0062] on page 20 of the instant specification for the different tradenames/marks used in the application. The terms should be accompanied by the generic terminology; furthermore the term should be capitalized wherever it appears or, where appropriate, include a proper symbol indicating use in commerce such as ™, SM , or ® following the term.
Although the use of trade names and marks used in commerce (i.e., trademarks, service marks, certification marks, and collective marks) are permissible in patent applications, the proprietary nature of the marks should be respected and every effort made to prevent their use in any manner which might adversely affect their validity as commercial marks.  See MPEP §608.01 (v).

Claim Objections
Claims 2, 6 and 16 are objected to because of the following informalities:  

In claim 6, the limitation “wherein the alcohol comprises 0.01% to 2.5% of the feedstock by weight of the feedstock” is convoluted.  It is suggested to amend to “wherein the introduced alcohol is 0.01% to 2.5% by weight of the feedstock” to obviate the objection.  
In claim 16, the limitation “wherein the oleyl alcohol comprises 0.01% to 2.5% of the feedstock by weight of the feedstock” is convoluted.  It is suggested to amend to “wherein the introduced oleyl alcohol is 0.01% to 2.5% by weight of the feedstock” to obviate the objection.  
Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 6-11 and 16 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant) regards as the invention.

It is suggested to amend claims 6 and 7 to recite “wherein the introduced alcohol is 0.01% to 2.5% by weight of the feedstock” to obviate the rejection. It is suggested to amend claim 11 to recite “wherein the introduced alcohol is oleyl alcohol”. It is suggested to amend claim 16 to recite “wherein the introduced oleyl alcohol is 0.01% to 2.5% by weight of the feedstock” to obviate the rejection.

Appropriate clarification is needed.

Claim Rejections - 35 USC § 103 
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1-16 are rejected under 35 U.S.C. 103 as being unpatentable over Arquette (US 5,968,530; Iss. Oct. 19, 1999; Applicant IDS) in view of Steinke (Lipase-Catalyzed Alcoholysis of Crambe Oil and Camelina Oil for the preparation of Long-Chain Esters; JAOCS, Vol. 77, no. 4, 2000; Applicant IDS) as evidenced by Busson-Breysse (Jojoba Wax: Its Esters and Some of Its Minor Components, JAOCS, Vol. 71, no. 9, Sept. 1994; Applicant IDS), Schuchardt (Transesterification of Vegetable Oils: a Review, J. Braz. Chem. Soc. Vol. 9, No. 1, 199-210, 1998) and Oleyl-Alcohol (Oleyl Alcohol, CAS Number: 143-28-2, Cayman Chemical Data Sheet, 2021).
Regarding claims 1 and 7, Arquette teaches a process to produce an emollient comprising the steps of providing a composition comprising jojoba oil, adding an alcohol having 1 to 12 carbon atoms to said composition, effecting alcoholysis on said jojoba oil mixed with said alcohol to produce an emollient (see col. 8 lines 49-56).  Arquette teaches the alcohol to be isopropyl alcohol which is a straight chain fully saturated alcohol with a carbon number of 3 (see col. 8 lines 1-3).  Arquette teaches a base catalyzed alcoholysis (see col. 2 lines 35-39, Example 1 in col. 8-9).  Arquette teaches adding the refined jojoba oil and the isopropyl alcohol first into the reactor (see Example 1 in col. 8 lines 57-65) and then adding the catalyst for the alcoholysis reaction to the reactor (see Example 1 in col. 9 lines 2-6).  Arquette teaches jojoba oil comprises wax esters (see col. 5 lines 1-20, Table – Wax Esters).  Alcoholysis is a transesterification reaction when an ester is reacted with an alcohol (for evidence – see Schuchardt col. 1 para. 1, Scheme 1).  The instant specification also discloses the same reaction to be a transesterification (see specification in PGPB [0037]) and discloses jojoba oil as a feedstock (Ex. 3).  Therefore, Arquette teaches transesterification reaction of a reads on a finished product) to increase the viscosity (see Example VII in col. 14-15, see col. 15 lines 22-25).
Arquette does not teach contacting the feedstock with a lipase (the alcoholysis catalyst) to catalytically transesterify the wax esters in the feedstock.  Regarding claim 12, Arquette does not teach the oleyl alcohol introduced into the feedstock.
Steinke teaches lipase-catalyzed alcoholysis of oils (feedstocks) for the preparation of esters (see Title).  Steinke teaches that lipase-catalyzed alcoholysis led to higher conversions as compared to a base catalyzed alcoholysis.  Steinke teaches treatment of the reaction products was simpler in the lipase-catalyzed alcoholysis because no potassium soaps were formed (see pg. 365 col. 2).  Steinke teaches the ester composition in the lipase catalyzed product is similar to the base catalyzed product (see pg. 365, col.1 last para, last sentence).  Steinke teaches the alcoholysis is performed by adding oleyl alcohol to the feedstock oil and adding the lipase catalyst to produce the esters (see pg. 362 col. 1 Alcoholysis, Fig. 1).  Oleyl alcohol is a monounsaturated fatty alcohol (for evidence - see page 2, Product Description of Oleyl-Alcohol). 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the instant invention to modify the transesterification method of Arquette by catalyzing the alcoholysis (transesterification) with a lipase instead of base catalysis.  One of ordinary skill in the art would be motivated to do so because Steinke teaches 
Regarding claims 5, 11, 12, Arquette does not teach oleyl alcohol.
Steinke teaches performing the lipase catalysis by using different alcohols including oleyl alcohol (Fig. 1), n-octanol (Fig. 7) and isopropanol (Fig. 8).  Steinke teaches biocatalysis is dependent on the chain length of the alcohol and the conversion is highest for long chain alcohols (oleyl alcohol) as compared to medium chain (n-octanol) and short chain alcohols (isopropanol) (pg. 365 col. 1 last para).  
It would be obvious to one of ordinary skill in the art to further modify the method of Arquette and use oleyl alcohol instead of isopropyl alcohol in the lipase catalyzed alcoholysis reaction.  One of ordinary skill in the art would be motivated to do so because Steinke teaches that yields are highest when using oleyl alcohol.
Regarding claims 2 and 8, Arquette teaches the alcohol to be isopropyl alcohol which is a straight chain fully saturated alcohol with a carbon number of 3 (see col. 8 lines 1-3).  Steinke teaches oleyl alcohol which is a monounsaturated fatty alcohol (for evidence - see page 2, Product Description of Oleyl-Alcohol).
Regarding claims 3-4, 9-10, 14-15, Arquette teaches the feedstock to include jojoba wax esters and hydrogenated jojoba wax esters (col. 8 lines 4-10, lines 57-60).
Regarding claims 6, 7, 16, Steinke teaches the conversions are dependent on the ratio of the amounts of the oleyl alcohol to the substrate (feedstock oil) and the type of lipase enzyme.  Steinke teaches molar ratios of 1:3 to 1:10 of the oil to alcohol (see pg. 362 col. 2 last para., Fig. 3).  Since Steinke teaches the amount of the alcohol to be a result effective variable, finding the optimum or workable range of the amount of the oleyl alcohol would be routine experimentation.  See MPEP §2144.05 II A. Therefore, the limitation “the alcohol comprises 0.01% to 2.5% of the feedstock by weight of the feedstock” in claims 6, 7 and the limitation “the oleyl alcohol comprises 0.01% to 2.5% of the feedstock by weight of the feedstock” in claim 16 is rendered obvious.
Regarding claim 13, Arquette teaches the fatty alcohols and alkyl (C1 to C12, especially isopropyl esters in its invention can be obtained by alcoholysis between jojoba oil and an appropriate aliphatic alcohol such as isopropyl alcohol (see col. 5 lines 40-45).  Arquette teaches its emollient composition comprises fatty alcohols, isopropyl esters and jojoba wax esters (col. 6 lines 55-65).  Arquette teaches the viscosity of the emollient (the transesterified product) is a function of the fatty alcohol and isopropyl ester content (see col. 7 lines 6-25, Table).  Arquette teaches isopropyl alcohol is a straight chain fully saturated alcohol with a carbon number of 3 (see col. 8 lines 1-3).
It would be obvious to one of ordinary skill in the art to further modify the lipase catalyzed alcoholysis reaction of Arquette in view of Steinke and further introduce isopropyl alcohol (a fully saturated alcohol) in addition to oleyl alcohol.  One of ordinary skill in the art would be motivated to use a combination of alcohols because Steinke teaches yields are increased when using oleyl alcohol and Arquette teaches the viscosity of the emollient (the transesterified product) is a function of the fatty alcohol 
 The combined teachings of Arquette and Steinke renders claims 1-16 obvious.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, 

US App. No. 16/560,175
A rejection based on double patenting of the “same invention” type finds its support in the language of 35 U.S.C. 101 which states that “whoever invents or discovers any new and useful process... may obtain a patent therefor...” (Emphasis added). Thus, the term “same invention,” in this context, means an invention drawn to identical subject matter. See Miller v. Eagle Mfg. Co., 151 U.S. 186 (1894); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Ockert, 245 F.2d 467, 114 USPQ 330 (CCPA 1957).
A statutory type (35 U.S.C. 101) double patenting rejection can be overcome by canceling or amending the claims that are directed to the same invention so they are no longer coextensive in scope. The filing of a terminal disclaimer cannot overcome a double patenting rejection based upon 35 U.S.C. 101.

Claims 1-6 are provisionally rejected under 35 U.S.C. 101 as claiming the same invention as that of claims 1, 3-7, 13, 14, 16-18 of copending Application No. 16/560,175 (reference application).  This is a provisional statutory double patenting rejection since the claims directed to the same invention have not in fact been patented.
Regarding instant claim 1, reference claim 1 recites the same method steps with the same limitations.  Reference claim 1 recites a process for modifying a viscosity of a finished product including catalytically transesterified wax esters, the process comprising;
providing a feedstock comprising wax esters;
introducing into the feedstock an alcohol with a carbon number ranging from 1 to 34 carbons, the alcohol selected from the group consisting of a straight chain alcohol, a 
contacting the feedstock with a lipase; and
catalytically transesterifying the wax esters in the feedstock with the lipase to form a enzymatically transesterified product;
and increasing a viscosity of a finished product comprising catalytically transesterified wax esters by including the transesterified product as an ingredient of the finished product.
Instant claim 1 recites an additional limitation “after introducing the alcohol into the feedstock” which is not recited in reference claim 1.  However, the reference claim 1 recites the “contacting the feedstock with a lipase” step after the step of introducing the alcohol into the feedstock. Therefore in the method of reference claim 1 also, the feedstock is contacted with the lipase after the alcohol is introduced. The reference claim 1 recites the same method as in instant claim 1.
Regarding instant claim 2, reference claim 3 recites the same limitations. The reference claim recites the alcohol is also selected from the group consisting of fully saturated alcohols, mono-unsaturated alcohols, polyunsaturated alcohols, and any combination thereof.
Regarding instant claims 3-4, reference claims 4-5 recite the wax esters of the feedstock comprise jojoba wax esters and hydrogenated jojoba wax esters.
Regarding instant claim 5, reference claim 6 recites the alcohol is oleyl alcohol. 
Regarding instant claim 6, reference claim 7 recites the alcohol comprises 0.01% to 2.5% of the feedstock by weight of the feedstock.

Claims 7-16 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 3-7 and 14-18 of copending Application No. 16/560,175 (reference application).  This is a provisional nonstatutory double patenting rejection.  
Regarding instant claim 7, the reference claim 7 recites a process for modifying a viscosity of a finished product including catalytically transesterified wax esters, the process comprising providing a feedstock comprising wax esters;
introducing into the feedstock an alcohol with a carbon number ranging from 1 to 34 carbons, 
contacting the feedstock with a lipase; and
catalytically transesterifying the wax esters in the feedstock with the lipase to form a enzymatically transesterified product and increasing a viscosity of a finished product comprising catalytically transesterified wax esters by including the transesterified product as an ingredient of the finished product
wherein the alcohol comprises 0.01% to 2.5% of the feedstock by weight of the feedstock.
The instant claim 7 recites the contacting the feedstock with the lipase “after the alcohol is introduced” and the reference claim 7 does not recite this limitation. 
However, the reference claim 7 recites the “contacting the feedstock with a lipase” step after the step of introducing the alcohol into the feedstock.  Therefore, in the method of reference claim 7, the feedstock is contacted with the lipase after the alcohol 
Regarding instant claim 8, reference claim 3 recites the alcohol is also selected from a group consisting of fully saturated alcohols, monounsaturated alcohols, polyunsaturated alcohols, and any combination thereof.
Regarding instant claims 9-10, reference claims 4-5 recite the wax esters of the feedstock comprise jojoba wax esters and hydrogenated jojoba wax esters.
Regarding instant claim 11, reference claim 6 recites the alcohol is oleyl alcohol.
Regarding instant claim 12, reference claim 14 recites a process for modifying a viscosity of a finished product including catalytically transesterified wax esters, the process comprising providing a feedstock comprising wax esters and an alcohol;
introducing into the feedstock oleyl alcohol;
contacting the feedstock with a lipase; and
catalytically transesterifying the wax esters in the feedstock with the lipase to form an enzymatically transesterified product and increasing a viscosity of a finished product comprising catalytically transesterified wax esters by including the transesterified product as an ingredient of the finished product.
Instant claim 12 recites the contacting the feedstock with the lipase “after the oleyl alcohol is introduced” and the reference claim 14 does not recite this limitation. 
However, the reference claim 14 recites the “contacting the feedstock with a lipase” step after the step of introducing the oleyl alcohol into the feedstock. Therefore, in the method of reference claim 14 also, the feedstock is contacted with the lipase after 
Regarding instant claim 13, reference claim 15 recites providing a feedstock comprising an alcohol and the alcohol is selected from a group consisting of fully saturated alcohols, monounsaturated alcohols, polyunsaturated alcohols, and any combination thereof.
Regarding instant claims 14-15, reference claims 16-17 recite the wax esters of the feedstock comprise jojoba wax esters and hydrogenated jojoba wax esters.
Regarding instant claim 16, reference claim 18 recites wherein the oleyl alcohol comprises 0.01% to 2.5% of the feedstock by weight of the feedstock.
Instant claims 7-16 are rendered obvious over reference claims 3-7 and 14-18 of copending Application No. 16/560,175. This is a provisional nonstatutory double patenting rejection.

US App. No. 16/560,241 in view of Arquette (US 5,968,530; Iss. Oct. 19, 1999; Applicant IDS).

Claims 1-16 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-17 of copending Application No. 16/560,241 (reference application) in view of Arquette (US 5,968,530; Iss. Oct. 19, 1999; Applicant IDS).
Regarding instant claim 1, reference claim 1 recites a process for transesterifying wax esters, the process comprising providing a feedstock comprising wax esters; 

contacting the feedstock with a lipase; 
and catalytically transesterifying the wax esters in the feedstock with the lipase to form an enzymatically transesterified product. Reference claim 1 recites including the enzymatically (catalytically) transesterified product in a finished product to modify the viscosity of the finished product. 
Reference claim 1 does not recite contacting the feedstock with the lipase “after introducing the alcohol into the feedstock” and does not recite “increasing a viscosity of a finished product”.
However, the reference claim 1 recites the “contacting the feedstock with a lipase” step after the step of introducing the alcohol into the feedstock. Therefore, in the method of reference claim 1, the feedstock is contacted with the lipase after the alcohol is introduced. 
Arquette teaches a transesterification process to prepare emollient preparations from jojoba oil and adding the emollients to a sun screen preparation (reads on a finished product) to increase the viscosity (see Example VII in col. 14-15, see col. 15 lines 22-25).
It would have been obvious to one of ordinary skill in the art to modify the method of reference claim 1 and include the transesterified product in a finished product such as a sunscreen to increase the viscosity.  One of ordinary skill in in the art would be 
Regarding instant claim 2, reference claim 2 recites the same limitations. The reference claim recites the alcohol is also selected from the group consisting of fully saturated alcohols, mono-unsaturated alcohols, polyunsaturated alcohols, and any combination thereof.
Regarding instant claims 3-4, reference claims 4-5, 10-11 recite the wax esters of the feedstock comprise jojoba wax esters and hydrogenated jojoba wax esters.
Regarding instant claim 5, reference claims 6, 12 recite the alcohol is oleyl alcohol. 
Regarding instant claim 6, reference claims 7, 13 recites the alcohol comprises 0.01% to 2.5% of the feedstock by weight of the feedstock.
Regarding instant claim 7, the reference claim 13 recites a process for transesterifying wax esters, the process comprising;
providing a feedstock comprising wax esters;
introducing into the feedstock an alcohol with a carbon number ranging from 1 to 34 carbons, 
contacting the feedstock with a lipase; and

wherein the alcohol comprises 0.01% to 2.5% of the feedstock by weight of the feedstock. Reference claim 13 recites including the enzymatically (catalytically) transesterified product in a finished product to modify the viscosity of the finished product. 
Reference claim 13 does not recite contacting the feedstock with the lipase “after introducing the alcohol into the feedstock” and does not recite “increasing a viscosity of a finished product”.
However, the reference claim 13 recites the “contacting the feedstock with a lipase” step after the step of introducing the alcohol into the feedstock. Therefore, in the method of reference claim 13 also, the feedstock is contacted with the lipase after the alcohol is introduced. 
Arquette teaches a transesterification process to prepare emollient preparations from jojoba oil and adding the emollients to a sun screen preparation (reads on a finished product) to increase the viscosity (see Example VII in col. 14-15, see col. 15 lines 22-25).
It would have been obvious to one of ordinary skill in the art to modify the method of reference claim 13 and include the transesterified product in a finished product such as a sunscreen to increase the viscosity. One of ordinary skill in in the art would be motivated to do so because Arquette teaches transesterified products are added to cosmetic products to increase viscosity and the artisan is combining prior art elements according to known methods to yield predictable results. Therefore the method of 
Regarding instant claim 8, reference claim 2 recites the alcohol is also selected from a group consisting of fully saturated alcohols, monounsaturated alcohols, polyunsaturated alcohols, and any combination thereof.
Regarding instant claims 9-10, reference claims 4-5, 10-11 recite the wax esters of the feedstock comprise jojoba wax esters and hydrogenated jojoba wax esters.
Regarding instant claim 11, reference claims 6, 12 recites the alcohol is oleyl alcohol.
Regarding instant claim 12, reference claims 6, 12 and 16 recite a process for transesterifying wax esters, the process comprising;
providing a feedstock comprising wax esters;
introducing into the feedstock an alcohol with a carbon number ranging from 1 to 34 carbons, 
contacting the feedstock with a lipase; and
catalytically transesterifying the wax esters in the feedstock with the lipase to form a enzymatically transesterified product;
wherein the alcohol is oleyl alcohol.  The reference claims 6, 12, 16 recite including the enzymatically (catalytically) transesterified product in a finished product to modify the viscosity of the finished product. 

However, the reference claims 6, 12 and 16 recite the “contacting the feedstock with a lipase” step after the step of introducing the alcohol into the feedstock. Therefore, in the method of reference claims 6, 12 and 16 also, the feedstock is contacted with the lipase after the alcohol is introduced. 
Arquette teaches a transesterification process to prepare emollient preparations from jojoba oil and adding the emollients to a sun screen preparation (reads on a finished product) to increase the viscosity (see Example VII in col. 14-15, see col. 15 lines 22-25).
It would have been obvious to one of ordinary skill in the art to modify the method of reference claims 6, 12 and 16 and include the transesterified product in a finished product such as a sunscreen to increase the viscosity. One of ordinary skill in in the art would be motivated to do so because Arquette teaches transesterified products are added to cosmetic products to increase viscosity and the artisan is combining prior art elements according to known methods to yield predictable results. Therefore the method of reference claims 6, 12 and 16 in view of Arquette teaches including the enzymatically transesterified product in a finished product to increase the viscosity of the finished product as recited in instant claim 12.
Regarding instant claim 13, reference claim 2 recites the alcohol is also selected from a group consisting of fully saturated alcohols, monounsaturated alcohols, polyunsaturated alcohols, and any combination thereof.
Regarding instant claims 14-15, reference claims 4-5, 10-11 recite the wax esters of the feedstock comprise jojoba wax esters and hydrogenated jojoba wax esters. Reference claim 14 also recites the feedstock comprises hydrogenated jojoba wax esters.
Regarding instant claim 16, reference claims 7, 13, 17 recites the alcohol comprises 0.01% to 2.5% of the feedstock by weight of the feedstock. Reference claims 6, 12 and 16 recite the alcohol is oleyl alcohol.
This is a provisional nonstatutory double patenting rejection.

Relevant Prior Art
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Gunawan (Journal of Oleo Science, 2004; Applicant IDS) teaches transesterifying palm oil using oleyl alcohol and lipase (abstract, pg. 472 col. 1, Exp. Procedures). Gunawan teaches the palm oil comprises wax esters (pg. 472 col. 1 para. 2 Exp. Procedures). Gunawan teaches adding a lipase (Lipozyme) to catalytically transesterify the oils to produce transesterified wax esters (Fig.1, Table 1).
Basheer (US 2013/0052701; Applicant IDS) teaches an enzymatic batchwise or continuous process for transesterification of fatty acid alkyl esters (abstract). Basheer teaches the fatty acid source to be oils derived from plant sources ([0083]), contacting the oil with a lipase ([0086]) in the presence of an alcohol with 1-6 carbons ([0100]) (see Example 1).

Conclusion
No claims are allowed.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SRIKANTH PATURY whose telephone number is (571)270-1020.  The examiner can normally be reached on Monday-Friday, 9:30 - 6:30 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Louise W Humphrey can be reached on 571-272-5543.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300. Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/Srikanth Patury/
Examiner, Art Unit 1657

/LOUISE W HUMPHREY/Supervisory Patent Examiner, Art Unit 1657